          Case 2:19-cv-00048-NDF Document 118 Filed 09/08/20 Page 1 of 2                          FILED




                 UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF WYOMING
                                                                                               10:58 am, 9/8/20

                                                                                            Margaret Botkins
                                                                                             Clerk of Court



MD JIMMIE G BILES JR
                                          Plaintiff,
vs.                                                    Case Number: 19-CV-48-F
JOHN H SCHNEIDER JR et al
                                        Defendant.
                        CIVIL MINUTE SHEET - MOTION HEARING
✔ This minute sheet also contains a Minute Order
✔ Telephonic

Date: Sep 8, 2020          Time:10:01 a.m. - 10:58 a.m.

    Nancy D. Freudenthal            Abby Logan                  Jan Davis         Sandy Potter
           Judge                      Clerk                      Reporter          Law Clerk

Attorney(s) for Plaintiff(s)        Dan Fleck, Kristeen Hand, Sarah Kellogg

Attorney(s) for Defendant(s)        Gregory Costanza

Witness(es) for Plaintiff(s)

Witness(es) for Defendant(s)
 Pltf/Dft     Doc #                     Motion to/for                         Disposition
Plaintiff      109    Partial Summary Judgment                              Under Advisement
Defendant      113    Summary Judgment                                      Under Advisement
Defendant       98    Alter/Amend                                           Under Advisement

      Briefs to be filed on or before                      by
                                                           by
✔     Order to be prepared by   ✔   Court         Attorney
Other:
Defense counsel chooses to stand on his Reply Brief filed in this matter rather than make
argument today as it is not this Court's practice to allow both. Therefore, Judge Freudenthal did
allow that, but affording Mr. Costanza an opportunity to respond today to Plaintiff's arguments



WY15                                                                                    Rev. 06/17/2020
           Case 2:19-cv-00048-NDF Document 118 Filed 09/08/20 Page 2 of 2
Civil Motion Minute Sheet
19-CV-48-F



only. Judge Orders that the Text-Only Order entered striking the reply in this matter shall be
rescinded. The transcript of this proceeding will be sealed. Written Order will be entered.




                                             Page 2 of 2
